DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending:
		Claims 1-15 are rejected. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “reference 40” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
The disclosure is objected to because of the following informalities: reference 48 appears in Fig. 2 but not described in the specification; ¶28 in the specification refers to MABM and additional aerators as #40, the same reference number cannot be used to refer to different elements. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 

	Claim 1 recites “the ammonia loading” in line 8. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that there is an ammonia loading. 
	Claim 1 recites “the biofilm” in line 5. It is not clear if the biofilm is referring to the membrane aerated biofilm or a different biofilm system. In interest of advancing prosecution, it is interpreted that the biofilm is referring to the membrane aerated biofilm. Claim 4 also recites “the biofilm”, therefore indefinite for the similar reasoning.
	Claim 1 recites “the system” in line 8. It is not clear if the system is referring to the hybrid membrane aerated biofilm reactor – activated sludge system or a different system. In interest of advancing prosecution, it is interpreted that the system is referring to the hybrid membrane aerated biofilm reactor – activated sludge system. Claims 4 and 13-15 also recite “the system”, therefore indefinite for the similar reasoning.
	Claim 1 recites “wherein the supply of oxygen to the membrane aerated biofilm is modulated in accordance with the ammonia loading to the system or to the aerobic mixed liquor” in lines 7-8. It is not clear how the supply of oxygen is modulated in accordance with the ammonia loading, is the supply oxygen increasing or decreasing or both? The claim is further indefinite because it is not clear what the ammonia loading is limited to. In interest of advancing prosecution, it is interpreted that the ammonia loading is any amount and that the modulation can increase or decrease in accordance with the ammonia loading. Based on the specification the ammonia loading can be a high ammonia loading or a low ammonia loading and the aeration of the system can be increased based on high ammonia loading (see ¶11 in the specification) or decreased based on low ammonia 
	Claim 2 recites “wherein the supply of oxygen to the membrane aerated biofilm is modulated preferentially relative to the supply of oxygen to the aerobic mixed liquor in accordance with the ammonia loading to the process” in lines 1-3. The term "preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). The claim is further indefinite because it is not clear if supply of oxygen to the membrane is module based on the amount of oxygen supplied to the aerobic mixed liquor and the ammonia loading. In interest of advancing prosecution, it is interpreted that phrase following preferentially is optional. 
	Claim 3 recites “wherein the supply of oxygen to the aerobic mixed liquor is essentially constant over a period of time in which the supply of oxygen to the membrane aerated biofilm is modulated” in lines 1-3. It is not clear how the supply of oxygen to the aerobic mixed liquor is constant over a period of time and the supply of oxygen to membrane is modulated in the hybrid system? If the supply of oxygen to membrane is modulated then the supply of oxygen to the aerobic mixed liquor will be modulated since the membrane is in the aerobic mixed liquor and it is known that the membrane will transfer oxygen to the aerobic liquor. Furthermore, the specification states that the membrane transfers oxygen to the mixed liquor (as disclosed in Applicant’s specification, see ¶28), this mixed liquor will be aerobic mixed liquor. The claim is further indefinite because it is not clear what the “period of time” is limited to. In interest of advancing prosecution, it is interpreted that if the period of time is any time period; additionally, it is interpreted that the supply of oxygen to the mixed liquor cannot be constant if the oxygen to the membrane is modulated.    
	Claim 4 recites “wherein the aerobic mixed liquor is located downstream of the biofilm” in lines 1-2. It is not clear how the aerobic mixed liquor is located downstream of the biofilm when both the biofilm and the aerobic mixed liquor are together in the hybrid system. There is no distinction between upstream and downstream when the oxygen is supplied to both the biofilm and 
	Claim 5 recites “wherein the supply of oxygen to the membrane aerated biofilm is modulated at least once a week, or at least once per day” in lines 1-3. It is not clear how the supply is modulated at least once a week or once per day when the supply of oxygen is modulated in accordance with the ammonia; the ammonia loading which will change over time therefore the modulation will be dependent on that time. Is the claim requiring that the modulation be at least once a week or at least once per day regardless of the ammonia loading? In interest of advancing prosecution, it is interpreted that the system is modulation at least once a week or once per day regardless. 
	Claim 6 “wherein modulating includes reducing the supply of oxygen to the membrane aerated biofilm by 50% to 100% relative to an average or initial value” in lines 1-3. It is not clear what the average or initial value is limited to therefore it is not clear what the modulated value is limited to. In interest of advancing prosecution, it is interpreted that the limitation is met as long as modulating includes reducing the supply of oxygen at any amount. 
	Claim 7 recites “supplying oxygen to mixed liquor in a zone or tank containing the gas transfer membranes in accordance with an increase in ammonia loading” in lines 1-3. It is not clear if the mixed liquor is different from the aerobic mixed liquor or the same as the aerobic mixed liquor. In interest of advancing prosecution, it is interpreted that the mixed liquor is the aerobic mixed liquor because oxygen is supplied to the mixed liquor thus forming aerobic mixed liquor. 
	Claim 8 recites “the supply of oxygen to the membrane aerated biofilm is modulated according to a predetermined schedule” in lines 1-2. It is not clear what the predetermined schedule is limited to and predetermined schedule is not a known term of the art therefore it is not clear how 
	Claim 9 recites “the supply of oxygen to the membrane aerated biofilm is modulated according to a sensed value in lines 1-2.  It is not clear what the sensed value is limited to. The claim is further indefinite because it is not clear what is actually being sensed. The claim is further indefinite because it is not clear how the supply of oxygen is modulated according to the value, is the supply increasing or decreasing the supply of oxygen based on the value? In interest of advancing prosecution, it is interpreted that the sensed value is any value, any variable pertinent to the wastewater treatment can be sensed and the modulation can be increasing/decreasing the supply of oxygen based on the sensed value. 
	Claim 10 recites “wherein the sensed value is an ammonia concentration or loading rate” in lines 1-2. It is not clear what the ammonia concentration or loading rate is limited to. The claim is further indefinite because it is not clear how the supply of oxygen is modulated based on the sensed value. In interest of advancing prosecution, it is interpreted that the ammonia concentration or loading rate is any value and the modulation can be increasing/decreasing the supply of oxygen based on the sensed value.
	Claim 12 recites “wherein modulating includes providing a relaxation period at night in a municipal sewage treatment plant” in lines 1-2.  It is not clear what the term “relaxation period” means because it is not a known term of the art. The claim is further indefinite because it is not clear if the hybrid system is the plant or within the plant or is the plant a separate feature upstream/downstream of the hybrid system. The claim is further indefinite because it is not clear what the modulating step is pertaining to, is the modulating step pertaining to the supply of oxygen or something else. The claim is further indefinite because it is not clear what the step is limited when the process is operating at other times such as morning/afternoon and it is not clear what 
	Claim 13 recites “wherein the flow of air to membrane aerated biofilm modules is below an average air flow rate during a period of time when ammonia loading to the system is below average, and above an average air flow rate during a period of time when ammonia loading to the system is above average” in lines 1-4. It is not clear if the flow of air is the supply of oxygen or a separate air system. The claim is further indefinite because it is not clear what the “average air flow rate” and the “period of time” are limited to therefore it is not clear what the flow of air is limited to. The claim is further indefinite because it is not clear what step is being performed, is the flow of air modulated when the ammonia loading below/above an average. In interest of advancing prosecution, it is interpreted that the limitation is an inherent characteristic of the system and the flow of air is referring to the supply of oxygen since air contains oxygen. 
	Claim 15 recites “wherein the ammonia sensor may be located for example in a feed channel of the system, in a tank or zone around the membrane aerated biofilm, or in the aerobic mixed liquor.” In lines 1-4. The phrases "may be" and “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). In interest of advancing prosecution, it is interpreted that phrase following may be and for example is optional.
	Claims 14 and 15 recite structural limitations, it is not clear what steps are being performed in these claims to further limit the process  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 
Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The sensed value is not limited to the ammonia loading (as recited in claim 1) and can be any sensed value to any sensed parameter, therefore the sensed value recited in claim 9 is broad in scope and should further narrow the invention of claim 1. Claim 10 is rejected due to dependency from claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (USPN 7,699,985) in view of DiMassimo (US 2011/0284461).
	Regarding claim 1, Cote teaches a process for treating wastewater (wastewater treatment process) (see C1/L33-38) in a hybrid membrane aerated biofilm reactor (membrane aerated suspended growth bioreactor) (see C22/L35-40) - activated sludge system (activated sludge) (see C22/L57-60), the process comprising the steps of treating the wastewater with a membrane aerated (membrane aeration zone in which modules are placed) (see C22/L40-45) biofilm (the modules support biofilm) (see C20/L59-62) and with an aerobic mixed liquor (mixed liquor is aerobic mixed liquor since it is in the aerobic bioreactor tank) (see C22/L51-55); and providing a supply of oxygen to the biofilm (membrane aeration zone in which modules are placed) (see C22/L40-45) through the gas transfer membrane (modules) (see C21/L28-34) and a supply of oxygen to the aerobic mixed liquor (the mixed liquor is aerated and/or receives oxygen from module) (see C21/L28-34).
	Aerobic mixed liquor is interpreted as being mixed liquor in an aerobic environment. 
	The method pertaining to the activated sludge process does not explicitly teach wherein the supply of oxygen to the membrane aerated biofilm is modulated in accordance with the ammonia loading to the system or to the aerobic mixed liquor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the activated sludge process of Cote by modulating the supply of oxygen to the membrane as disclosed by the other embodiment of Cote because it is applying a known modulating technique to a known activated sludge process obviously resulting in establishing the oxygen level with an expectation of success. The use of a known technique to improve similar 
	While Cote teaches another method wherein the supply of oxygen to the membrane aerated biofilm is modulated (oxygen level to the lumens can be increased or decreased therefore the supply of oxygen is modulated in order to increase/decrease the oxygen level to the lumen (the lumen is a part of the membrane module))) (see C24/L5-10) in accordance with the loading to the system (oxygen levels may be increased when the loading is increased) (see C24/L10-16) or to the aerobic mixed liquor; although the loading may include ammonia in certain embodiments since Cote teaches that ammonia is reduced, Cote does not explicitly teach that said loading is the ammonia loading to the system or the aerobic mixed liquor. 
	Regarding claim 2, Cote and DiMassimo teach the process of claim 1 wherein the supply of oxygen to the membrane aerated biofilm is modulated preferentially relative to the supply of oxygen to the aerobic mixed liquor in accordance with the ammonia loading to the process (this step is optional).  
	Regarding claim 3, Cote and DiMassimo teach the process of claim 1, wherein the supply of oxygen to the aerobic mixed liquor is essentially constant over a period of time (the aerobic mixed liquor cannot be constant when the supply of oxygen to the membrane is modulated, see §112 indefiniteness) in which the supply of oxygen to the membrane aerated biofilm is modulated (Modified Cote teaches the supply of oxygen to the membrane is modulated).
	Regarding claim 4, Cote and DiMassimo teach the process of claim 1, wherein the aerobic mixed liquor is located downstream of the biofilm (the aerobic mixed liquor in the aerobic bioreactor tank is mixed to keep bacteria in suspension and there are no separators in the tank therefore the aerobic mixed liquor will be in every location of the tank including upstream and downstream the biofilm, additionally the module can be moved in various locations) (Cote, see C22/L50-65). 

	Regarding claim 6, Cote and DiMassimo teach the process of claim 1, wherein modulating includes reducing the supply of oxygen (the supply of oxygen may be reduced) (Cote, see C19/L64-67) to the membrane aerated biofilm by 50% to 100% relative to an average or initial value (the supply is reduced therefore the limitation is met) (see §112 indefiniteness).  
	Regarding claim 7, Cote and DiMassimo teach the process of claim 1, comprising supplying oxygen to mixed liquor (the mixed liquor is aerated and/or receives oxygen from module) (Cote, see C21/L28-34) in a zone or tank (aerobic bioreactor tank) (Cote, see C22/L51-55) containing the gas transfer membranes in accordance with an increase in ammonia loading (oxygen levels may be increased when the loading is increased) (Cote, see C24/L10-16) (Modified Cote teaches ammonia loading). 
	Regarding claim 8, Cote and DiMassimo teach the process of claim 1, the supply of oxygen to the membrane aerated biofilm is modulated (Modified Cote teaches the supply of oxygen to the membrane is modulated) according to a predetermined schedule (this is an inherent characteristic of the modulating step) (see §112 indefiniteness).  
	Regarding claim 9, Cote and DiMassimo teach the process of claim 1, wherein the supply of oxygen to the membrane aerated biofilm is modulated according to a sensed value (oxygen enrichment is determined by an on-line COD monitor) (Cote, see C3/L53-58) (the monitor will inherently provide a sensed value) (the level of oxygen is determined by the water strength) (Cote, see C3/L64-67) (the COD is a part of the water strength).  
	Regarding claim 10, Cote and DiMassimo teach the process of claim 9, wherein said sensed value is an ammonia concentration or loading rate (ammonia level) (DiMassimo, see ¶28). 
	Regarding claim 11, Cote teaches the process of claim 1.

	Regarding claim 13, Cote and DiMassimo teach the process of claim 1, wherein the flow of air to membrane aerated biofilm modules is below an average air flow rate during a period of time when ammonia loading to the system is below average, and above an average air flow rate during a period of time when ammonia loading to the system is above average (this is an inherent chacterisitcs of the system because Cote teaches a flow of air and ammonia loading; additionally it is not clear what step is being performed, see §112 indefiniteness).  
	Regarding claim 14, Cote and DiMassimo teach the process of claim 1, wherein the system comprises an ammonia, total Kjeldahl nitrogen (TKN) or surrogate sensor (on-line COD monitors) (any sensor is a surrogate sensor) (Cote, see C3/L53-57), or a membrane aerated biofilm module exhaust sensor.  Surrogate sensor is interpreted as a substitute sensor.
	Regarding claim 15, Cote and DiMassimo teach the process of claim 1, wherein the system comprises an ammonia sensor (ammonia sensor) (DiMassimo, see ¶18), wherein the ammonia sensor may be located for example in a feed channel of the system, in a tank or zone around the membrane aerated biofilm, or in the aerobic mixed liquor. The phrase following may be and for example is optional. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fane (US 20100072130) and Horng (USPN 7,160,442) are related to the invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778